MISCELLANEOUS SUPREME COURT DISPOSITIONS
BALLOT TITLES CERTIFIED
November 21, 2007
Wolf et al v. Myers (S55265). Upon consideration by the court. Petitioners' argu~
ment that the Attorney General's certified ballot title for Initiative Petition 
No. 115 (2008) does not comply substantially with ORS 250.035(2) to (7) is not 
well taken. The court certifies to the Secretary of State the Attorney General's 
certified ballot title for the proposed ballot measure.
Wolf et al v. Myers (S55266). Upon consideration by the court. Petitioners' argument that the Attorney General's certified ballot title for Initiative Petition 
No. 116 (2008) does not comply substantially with ORS 250.035(2) to (7) is not 
well taken.  The court certifies to the Secretary of State the Attorney General's 
certified ballot title for the proposed ballot measure.